
	
		I
		111th CONGRESS
		1st Session
		H. R. 1690
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mrs. Capps (for
			 herself, Mr. Delahunt,
			 Ms. Bordallo,
			 Mr. Farr, Mr. Sestak, and Mr.
			 McGovern) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Coastal Zone Management Act of 1972 to
		  authorize the Secretary of Commerce to make grants to coastal states to support
		  voluntary State efforts to initiate and complete surveys of coastal waters to
		  identify potential areas suitable for the exploration, development, and
		  production of renewable energy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal State Renewable Energy
			 Promotion Act.
		2.State ocean and
			 coastal renewable energy planning
			(a)In
			 generalThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451
			 et seq.) is amended by inserting after section 306A the following:
				
					306B.Ocean and coastal renewable energy State surveys; renewable
		  energy site identification and planning(a)Grants to
				StatesThe Secretary may make
				grants to eligible coastal states to support voluntary State efforts to
				initiate and complete surveys of portions of coastal state waters and Federal
				waters adjacent to a State’s coastal zone, in consultation with the Minerals
				Management Service and other relevant Federal agencies, to identify potential
				areas suitable for the exploration, development, and production of renewable
				energy that are consistent with the enforceable policies of coastal management
				plans approved pursuant to section 306(d).
						(b)Survey
				elementsSurveys developed with grants under this section shall
				include consideration of—
							(1)hydrographic and
				bathymetric surveys;
							(2)oceanographic
				observations and measurements of the physical ocean environment, especially
				seismically active areas;
							(3)identification and
				characterization of significant or sensitive marine ecosystems or other areas
				possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
							(4)surveys of
				existing marine uses in the outer Continental Shelf and identification of
				potential conflicts;
							(5)inventories and
				surveys of shore locations and infrastructure capable of supporting renewable
				energy development;
							(6)inventories and surveys of offshore
				locations and infrastructure capable of supporting renewable energy
				development; and
							(7)other matters as
				may be necessary.
							(c)Participation
				and cooperationTo the extent practicable, coastal states shall
				provide opportunity for the participation in surveys under this section by
				relevant Federal agencies, State agencies, local governments, regional
				organizations, port authorities, and other interested parties and stakeholders,
				public and private, that is adequate to develop a comprehensive survey.
						(d)Availability of
				survey dataThe results of
				surveys conducted or supported by a grant awarded under this section, including
				relevant data, shall be made available to the public.
						(e)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the coastal states, publish guidelines for the
				application for and use of grants under this section.
						(f)Annual
				grantsFor each of fiscal years 2010 through 2013, the Secretary
				may make a grant to a coastal state under this section if the coastal state
				demonstrates to the satisfaction of the Secretary that the grant will be used
				to develop a renewable energy survey consistent with the requirements set forth
				in this section.
						(g)Grant
				amountsThe amount of any grant under this section shall not
				exceed $1,000,000 for any fiscal year.
						(h)State
				match
							(1)Before fiscal
				year 2012The Secretary shall not require any State matching fund
				contribution for grants awarded under this section for any fiscal year before
				fiscal year 2012.
							(2)Fiscal year 2012
				and thereafterThe Secretary shall require a coastal state to
				provide a matching fund contribution for a grant under this section for surveys
				of a State’s coastal waters, according to—
								(A)a 2-to-1 ratio of
				Federal-to-State contributions for fiscal year 2012; and
								(B)a 1-to-1 ratio of
				Federal-to-State contributions for fiscal year 2012.
								(3)LimitationThe
				Secretary shall not require any matching funds for surveys of Federal waters
				adjacent to a State’s coastal zone.
							(4)Use of
				donationsA coastal state may
				utilize funds or other in-kind contributions donated by a non-governmental
				partner to satisfy matching contribution requirements under this
				subsection.
							(i)Secretarial
				reviewAfter an initial grant is made to a coastal state under
				this section, no subsequent grant may be made to that coastal state under this
				section unless the Secretary finds that the coastal state is satisfactorily
				developing its survey.
						(j)Limitation on
				eligibilityNo coastal state is eligible to receive grants under
				this section for more than 3 fiscal years.
						(k)ApplicabilityThis
				section and the surveys conducted with assistance under this section shall not
				be construed to convey any new authority to any coastal state, or repeal or
				supersede any existing authority of any Federal agency, to regulate the siting,
				licensing, leasing, or permitting of renewable energy facilities in areas of
				the outer Continental Shelf under the administration of the Federal Government.
				Nothing in this section repeals or supersedes any existing coastal state
				authority pursuant to State or Federal law.
						(l)PriorityAny
				area that is identified as suitable for potential renewable energy development
				under surveys developed with assistance under this section shall be given
				priority consideration by Federal agencies for the siting, licensing, leasing,
				or permitting of renewable energy facilities.
						(m)Assistance by
				the secretaryThe Secretary shall—
							(1)under section
				307(a) and to the extent practicable, make available to coastal states the
				resources and capabilities of the National Oceanic and Atmospheric
				Administration to provide technical assistance to the coastal states to develop
				surveys under this section;
							(2)encourage other
				Federal agencies with relevant expertise to participate in providing technical
				assistance under this subsection; and
							(3)coordinate with other relevant Federal
				agencies and coastal states in the development of an administrative process to
				facilitate the licensing or permitting of renewable energy facilities located
				in waters of the United States.
							(n)Renewable energy
				definedIn this section the
				term renewable energy means wind, wave, current, tidal, or ocean
				thermal
				energy.
						.
			(b)Authorization of
			 appropriationsSection 318(a) of the Coastal Zone Management Act
			 of 1972 (16 U.S.C. 1464) is amended—
				(1)in paragraph
			 (1)(C) by striking and after the semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(3)for grants under
				section 306B such sums as are necessary;
				and
						.
				
